PER CURIAM.
Epitomized Opinion
Willey sued Lewis in Cleveland Municipal Court, to recover damages resulting from an automobile accident. Statement of claim showed on its face that while Willey was on wrong side of street driving in wrong direction contrary to ■ Cleveland Heights ordinance, his car was run into by Lewis’ automobile. Upon motion judgment was rendered for Lewis. Willey made no attempt to invoke the last dead chance doctrine. The Court of Appeals in affirmir^ judgment held:
1. Where plaintiff pleads a situation amounting to contributory negligence and does not plead last clear chance doctrine, court is not wrong in rendering judgment against him.